Citation Nr: 0212364	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  94-25 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error in March 1984 
and February 1985 Regional Office (RO) rating decisions by 
failing to grant special monthly compensation (SMC) for left 
foot drop, effective from April 1, 1979.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The appellant served on active duty from November 1965 to 
March 1971.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in August 1997, it was remanded to the 
Philadelphia, Pennsylvania, RO of the Department of Veterans 
Affairs (VA) for additional development.  The requested 
development was completed to the extent possible.  

Preliminarily, it is noted that when the appellant filed the 
current claim in June 1993, he alleged that it was a "VA 
rating of October 26, 1983" that contained clear and 
unmistakable error for failing to grant special monthly 
compensation for left foot drop.  It is further noted that 
when the Board remanded the issue in August 1997, reference 
was made to whether there was "clear and unmistakable error 
in rating decisions beginning in October 1983."  Pursuant to 
the promulgation of this decision, however, a more complete 
review of the record has failed to document that there was a 
pertinent rating decision made in October 1983.  What has 
been documented is that the veteran had filed a claim for an 
increased rating for his left lower extremity disability on 
October 26, 1983, and that the initial rating based upon that 
claim was promulgated on March 8, 1984.  The RO next 
considered the evaluation of the veteran's left lower 
extremity on February 1, 1985.  The Board now finds that 
there was in fact no pertinent rating made in October 1983, 
and has therefore recharacterized the issue as shown on the 
initial page of this decision.  

In March 2002, the appellant requested a hearing before the 
Board.  In June 2002, the appellant was provided notice in 
writing that his requested hearing would be held on August 5, 
2002.  The veteran failed to report for the requested 
hearing.  


FINDINGS OF FACT

1.  In March 1984 and February 1985 rating decisions, the RO 
considered all of the evidence of record and did not grant 
entitlement to special monthly compensation (SMC) for left 
foot drop, effective from April 1, 1979.  The appellant was 
notified of the decisions and of his rights to appeal, but 
did not file a timely notice of disagreement and substantive 
appeal to either decision.  

2.  The March 1984 and February 1985 decisions of the RO not 
to grant entitlement to SMC for left foot drop, effective 
from April 1, 1979, were consistent with the evidence then of 
record and the laws and regulations in effect at that time.  


CONCLUSION OF LAW

The March 1984 and February 1985 decisions of the RO were not 
clearly and unmistakably erroneous in failing to grant 
entitlement to SMC for left foot drop, effective from April 
1, 1979.  38 U.S.C. § 4005 (1984 and 1985); currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(1984 and 1985); currently 38 C.F.R. §§ 3.104, 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Matters

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was enacted.  VCAA redefines the obligations of 
VA with respect to notice and the duty to assist.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Generally, 
this change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
the VCAA, with its expanded duties, is not applicable to a 
motion by a moving party for revision or reversal of a Board 
decision on the basis of clear and unmistakable error (CUE).  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Although this holding pertains to an allegation of CUE 
against a decision by the Board of Veterans' Appeals, the 
Board determines that this judicial construction is equally 
applicable when the issue involves an allegation of CUE 
against an otherwise final decision by the Regional Office as 
in the instant case.  Id.  

Notwithstanding the foregoing, the Board notes that the 
veteran's original claims folder has been lost.  The RO 
requested a search for the original claims file throughout 
the whole VA in 1988, but it was never recovered.  In April 
1988, the claims folder was rebuilt.  Consequently, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board must point out, however, that it does not 
read into O'Hare the presumption that the missing claims file 
would, if it still existed, necessarily support the veteran's 
claim.  

In that regard, the Board notes further that in a March 2002 
letter to the RO, the appellant asserted that he had located 
Dr. F.M., Jr., the physician the veteran claims performed a 
fusion on his left ankle in 1979.  The appellant stated that 
Dr. F.M., Jr. was willing to review his records and provide 
the veteran with a medical summary of the veteran's 
condition.  The Board would point out, however, that even if 
Dr. F.M., Jr. did provide that statement, any such evidence 
would not have been before the RO at the time that the March 
1984 and February 1985 decisions of the RO in question were 
rendered.  Consequently, such evidence could not form the 
basis of a finding that there was clear and unmistakable 
errors in those decisions and there is no reason to postpone 
a decision on the veteran's claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).   

Factual Background

The evidence that is of record supports the following factual 
background:  

At the time of an October 27, 1981 rating decision, service 
connection was in effect for several left lower extremity 
disorders, including residuals of a shell fragment wound of 
the left foot with fusion of the left ankle which was 
evaluated as 20 percent disabling.  The veteran was notified 
of that decision on November 10, 1981.  

A claim for an increased evaluation for several disorders, 
including the left foot and ankle disorder was received on 
October 27, 1983.  

Examination on February 15, 1984 showed partial ankylosis of 
the left ankle and partial muscle atrophy of the left foot 
and left lower leg.  The veteran was unable to dorsiflex, 
evert or invert the left foot and ankle.  X-ray of the left 
ankle showed solid surgical fusions of the subtalar and 
talonavicular; the ankle joint itself appeared normal.  The 
veteran underwent a neurology examination that contained no 
reference to any nerve injury of the left lower extremity.  

In a March 8, 1984 rating decision, the RO confirmed the 
prior disability evaluations for the veteran's service-
connected left lower extremity disorder, including the 20 
percent evaluation for the left foot and ankle disorder.  

A notice of disagreement with that decision was received from 
the veteran on July 30, 1984.  In that notice of 
disagreement, the veteran argued for an increase in his left 
ankle disorder by stating that he had continued pain with 
marked limitation of motion, swelling, definite tenderness 
under the metatarsal head, a scar that was very painful on 
manipulation, pain on prolonged standing with or without a 
left ankle brace, and that his foot stayed cold.  He asserted 
that this represented a 30 percent evaluation under 
Diagnostic Code 5270 and that his plantar flexion was between 
30 and 40 degrees and that his dorsiflexion was between 0 and 
10 degrees.  

A statement of the case was issued in August 1984, in 
response to the foregoing notice of disagreement.  

The veteran underwent another orthopedic examination in 
November 1984.  This examination showed partial muscle 
atrophy of the left lower leg and partial ankylosis of the 
left ankle with left foot drop.  The veteran was unable to 
dorsiflex, plantar flex, evert or invert the left foot or 
ankle.  The examination did not refer to any complaints or 
findings of nerve damage in the left lower extremity.  

In a February 1, 1985 rating decision, the evaluation for the 
left foot and ankle disorder was increased from 20 percent to 
30 percent based upon the results of the November 1984 VA 
examination.  In its reasons and bases, the rating decision 
specifically recited the results of the November 1984 
examination as revealing partial ankylosis of the left ankle 
with left foot drop.  The veteran was provided notice of this 
increased evaluation as evidenced by the reference to that 
decision in the veteran's letter to the RO dated June 15, 
1993.  

The veteran did not file a notice of disagreement with the 
February 1985 decision, nor did he file a substantive appeal 
in response to the March 1984 rating decision and the August 
1984 statement of the case.  

On June 15, 1993, the veteran filed the current claim for 
entitlement to SMC for left foot drop, effective from April 
1, 1979, based upon an assertion that clear and unmistakable 
error had been made by the RO.  Specifically, the veteran set 
forth a challenge to the March 1984 and February 1985, rating 
decisions, claiming that there was clear and unmistakable 
error in those decisions because they did not grant 
entitlement to SMC for left foot drop, effective from April 
1, 1979.  He argued that they should be overturned or 
modified, and that he should be accorded entitlement to SMC 
for left foot drop.  He asserted this allegation based 
specifically upon the findings of the examination in November 
1984, that indicated that left foot drop was present.  

In a November 1993 rating decision, the RO determined that 
there was not clear and unmistakable error in the prior 
rating decisions in 1984 and 1985, by failing to grant 
entitlement to SMC for loss of use of the left foot.  

In February 1994, the veteran filed a notice of disagreement 
with that decision in which he argued that he had been 
wearing a left foot brace for a foot drop disorder and had 
been in receipt of clothing allowance since surgery in 1979 
for correction of neurological damage with circulatory 
disturbances.  

In July 1994, the veteran submitted a copy of a prescription 
request from F.M. Jr., M.D., dated June 1, 1994, that stated 
"EMG [electromyograph] of the lower extremities nerve 
conduction and muscle function; special attention to the left 
for foot drop."  

In September 1994, the veteran submitted a copy of a 
statement from F.M. Jr., M.D., dated September 9, 1994, 
pertaining to an examination and EMG study of the veteran's 
left foot that had been conducted in June 1994.  The 
statement concluded that the veteran has a 

complete paralysis of the nerve that 
allows for dorsi flexion of the foot i.e. 
representing foot drop, this paralysis 
has its origin from the knee level or 
popliteal area extending distally to the 
left foot.  It is with these results and 
this information that with all medical 
certainty that the [veteran's] foot drop 
and further deterioration of the left 
ankle has been secondary to the 
aforemention of paralysis of the nerve 
originating from the popliteal area or 
posterior aspect of the knee extending 
distally to the foot. 

Based upon the foregoing statement from Dr. F.M., in June 
1995, the RO issued a rating decision that granted an 
increased evaluation for the veteran's left foot and ankle 
disorder from 30 percent to 40 percent, and also granted SMC 
for loss of use of the left foot under the provisions of 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b)(a), effective 
from June 15, 1993.  This decision also continued the denial 
of the appellant's claim of clear and unmistakable errors in 
previous decisions pertaining to the failure to grant SMC for 
loss of use of the left foot.  

In August 1995, the veteran submitted a Supplemental Brief in 
which he asserted that an effective date of April 1, 1979 is 
warranted for SMC for loss of use of his left foot because 
that was the date of the fusion of the left ankle that 
resulted in the loss of use of the left ankle/foot creating 
the foot drop condition.  He further asserted that he had 
been in receipt of a left ankle brace issued by VA from 1980; 
and that the evidence in April 1979 showed partial muscle 
atrophy of the left lower leg, and partial ankylosis of the 
left lower foot with left foot drop with no plantar range of 
motion.  He further argued that VA should have provided him 
greater assistance in the development of his claim based upon 
the 1979 medical procedure to his ankle, and that given that 
his claims file was lost in 1988, his claim has been 
erroneously denied based upon information that was not 
available.  

Treatment records dated from July 1978 to September 1997 from 
the VA Medical Center Philadelphia were received in September 
1997.  They document that on January 18, 1979, the veteran 
underwent a fusion of the left subtalar joint.  The attending 
physician was P.M., M.D.  It was noted that the veteran 
tolerated the procedure well and continued to progress well 
post-operatively.  The veteran became asymptomatic and was 
placed in a longleg cast with a window.  The veteran was said 
to ambulate with minimal pain.  On January 29, 1979, the 
veteran was discharged to be followed in the orthopedic 
clinic for two weeks.  No special medication was ordered on 
discharge.  

The veteran was admitted in May 1979 for complaints of 
swelling of the left ankle.  Musculoskeletal examination 
revealed a swollen left ankle that was warm and inflamed to 
touch.  There was no evidence of fluctuant sign or drainage 
present.  Neurological exam was intact.  The discharge 
diagnosis was cellulitis of the left foot.  Antibiotics 
resulted in the resolution of the cellulitis about the left 
foot.  The veteran was discharged with antibiotics to return 
to the orthopedic clinic as an outpatient.  

The veteran testified at a hearing before a hearing officer 
at the RO in October 1998, and asserted that it was Dr. F.M. 
who had performed the left ankle fusion surgery at a VA 
Medical Center in 1979, and it was Dr. F.M. who advised him 
of the foot drop at that time, and who explained to him that 
the foot drop was caused by nerve damage.  

Analysis

Under the law, special monthly compensation will be provided 
where there is the anatomical loss or loss of use of one or 
both feet.  38 U.S.C.A. § 1114(k)(l) (West 1991).  Loss of 
use of a foot, for special monthly compensation, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.

The determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etcetera, could be accomplished equally well 
by an amputation stump with a prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3-1/2 inches or more, will be taken 
as the loss of use of the foot involved.  Complete paralysis 
of the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes, will be taken 
as loss of use of the foot.  38 C.F.R. §§ 3.350(a), 4.63 
(1984, 1985 and 2001).

The statutory and regulatory provisions that set forth the 
procedures by which VA assigns effective dates for the award 
of increased disability compensation including special 
monthly compensation stipulate that such compensation is 
assigned as of the "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2001).  These provisions also stipulate that 
such compensation may also be assigned based on the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date, otherwise date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (2001).  See also 
38 U.S.C.A. § 5110 (West 1991).

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding  . 
. . based on evidence on file at that time and will not be 
subject to revision on the same factual basis . . .."  
38 C.F.R. § 3.104(a) (2001); see also 38 U.S.C.A. 5108 (West 
1991).  The only exception to this rule is when VA has made a 
"clear and unmistakable error" in its decision.  38 C.F.R. 
§ 3.105(a); see also 38 U.S.C.A. § 7103(c) (West 1991) (BVA 
may correct "obvious error" on its own initiative).  Under 
such circumstances, the decision will be reversed or amended, 
and it will have the same effect as if the corrected decision 
had been made on the same date as the reversed or amended 
decision.  38 C.F.R. § 3.105(a) (2001).  If this exception 
does not apply, the decision is final and may be reopened 
only upon the presentation of "new and material evidence."  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2001).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell, 3 Vet. App. 
at 314; See Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that VA has made a "clear and unmistakable error" has 
a much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); See Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

The Board notes initially that the appellant did not file a 
notice of disagreement and a substantive appeal with the 
March 8, 1984 and February 1, 1985 decisions and they became 
final.  38 U.S.C. § 4005 (1984); 38 C.F.R. § 19.192 (1984); 
currently 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).

The unappealed rating decisions of March 8, 1984 and February 
1, 1985 are final in the absence of clear and unmistakable 
error and would serve as a bar to an effective date for a 
grant of entitlement to special monthly compensation for loss 
of use of the left foot prior to the dates of those 
decisions.  

Subsequent to February 1985, the first statement from the 
veteran that could have been, and indeed was construed as a 
claim for SMC for loss of use of the left foot was the clear 
and unmistakable error claim currently at issue.  This claim 
was received by the RO on June 15, 1993.  For the record, in 
a June 1995 rating decision, SMC for loss of use of the left 
foot was assigned effective June 15, 1993, based upon that 
application.  38 C.F.R. § 3.400(o)(1) (2001).  

If it is to be found that the award of special monthly 
compensation should have been effective prior to June 15, 
1993, it must be shown that either the 1984 or 1985 decisions 
of the RO were clearly and unmistakably erroneous in failing 
to recognize that the actual remaining function of the 
veteran's left foot, whether the acts of balance and 
propulsion, etcetera, could have been accomplished equally 
well by an amputation stump with a prosthesis.  In that 
regard, it must also be shown generally that there was no 
reasonable basis for the conclusions reached in those 
decisions by their finding to the contrary.  

As previously noted, the essential basis of the veteran's 
challenge to the March 1984 and February 1985, rating 
decisions, was that left foot drop was present as early as 
1979, and was, in fact, reported as a finding of the VA 
examination in November 1984.  The veteran concludes that the 
presence of left foot drop, itself, was clearly and 
unmistakably indicative of loss of use of the left foot such 
that entitlement to SMC should have been granted.  

The Board has carefully considered the applicable law and the 
evidence of record at the time of the March 1984 and February 
1985 rating decisions presently challenged, and finds that 
the appellant's contentions regarding the assignment of CUE 
are without merit.  

By way of factual summary, the Board notes that the veteran 
was shown to be able to ambulate prior to and following the 
surgery in 1979.  Examination in November 1984 showed partial 
ankylosis of the left ankle with left foot drop.  The veteran 
was unable to dorsiflex, plantar flex, evert or invert the 
left foot or ankle.  Critically, however, what was not shown 
were complete ankylosis of the knee, complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3-1/2 inches or more.  Moreover, although left 
foot drop was described, it was not shown to have been a 
consequence of complete paralysis of the external popliteal 
nerve.  In fact, there were no neurological deficits shown on 
either VA examination in 1994.  Given the absence of such 
pathology, it can be seen why the medical findings considered 
by the RO in March 1984 and February 1985 were not taken as 
loss of use of the foot.  The RO simply made a reasonable 
interpretation of applicable regulations [38 C.F.R. 
§§ 3.350(a), 4.63 (1984)], and applied those regulations to 
the medical findings.  In other words, there was a reasonable 
basis for the conclusions reached.  

The appellant's principal CUE contentions relative to those 
decisions are based upon the erroneous supposition that the 
presence of left foot drop in November 1994 was unequivocally 
tantamount to the loss of use of the left foot for SMC 
purposes.  

Even if foot drop were found on a neurological basis in 1984, 
however, this finding would not unequivocally (and hence 
unmistakably) result in entitlement to SMC, because SMC is 
warranted for loss of use of the foot, not when there is only 
foot drop.  By the same token, the fact that the veteran may 
have worn a foot brace in 1984 does not in and of itself 
demonstrate unequivocally that he had loss of use of the 
foot.  Once again, loss of use of the left foot was not a 
clear and unmistakable fact in 1979, 1984, or 1985.  

It is probative to note that although Dr. F.M., Jr. described 
an EMG study in September 1994, as showing a complete 
paralysis of the nerve that allows dorsiflexion of the left 
foot as representing foot drop, he did not indicate that the 
veteran had a foot drop at the time of the subtalar fusion in 
1979 and did not relate the foot drop to surgery as was 
alleged by the veteran.  

It is also probative to recall that the veteran stated at his 
October 1998 hearing that Dr. F.M., Jr. performed the fusion 
on his left ankle in 1979 and explained to him that there was 
nerve damage and foot drop.  The medical records from that 
surgery, however, do not support this.  The hospital reports 
from 1979 do not show foot drop and do not show nerve damage.  
In fact, the reports contemporaneous to and following the 
surgery note that a neurological exam was intact, and further 
indicate that the veteran was able to ambulate.  

In contrast, when the veteran filed the notice of 
disagreement in July 1984, (contemporaneous to the decisions 
at issue) his complaints relative to the left ankle disorder 
were limited to "continued pain with marked limitation of 
motion, swelling, definite tenderness under the metatarsal 
head, a scar that was very painful on manipulation, pain on 
prolonged standing with or without a left ankle brace, and 
that his foot stayed cold."  He mentioned nothing about foot 
drop, nor did he assert that he had an inability to ambulate.  
He did assert at the time that his plantar flexion was 
between 30 and 40 degrees and that his dorsiflexion was 
between 0 and 10 degrees.  He made no assertion suggesting 
that his service-connected disability had resulted in the 
loss of use of the foot.  

In short, in each of the two prior rating actions at issue, 
the correct facts were before the adjudicator.  These facts 
included a description of veteran's use of his left lower 
extremity, including his left ankle and foot, and the medical 
assessment of the effects of the service-connected disability 
on veteran's ability to use his left lower extremity.  There 
is no reasonable basis to believe that the correct law was 
not applied to those facts.  The veteran's argument is no 
more than a disagreement with how the facts were weighed or 
evaluated which is insufficient to establish a valid claim of 
clear and unmistakable factual error.  See Russell at 313.

The Court has recognized that a claimant seeking to obtain 
retroactive benefits by proving that VA has made a "clear and 
unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  The mere allegation that the 
evidence then of record should have been interpreted the way 
that the appellant now sees it does not satisfy that heavy 
burden.  The appellant's disagreement is with the manner in 
which the facts of record were weighed, and no clear and 
unmistakable error is therefore present on this basis as a 
matter of law.  Crippen v. Brown, 9 Vet. App. 412, 417-18 
(1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994). 

Finally, the appellant, without providing explicit details 
for the position, argued that the RO committed clear and 
unmistakable error in 1985 in its failure to obtain another 
VA examination of the appellant for the claimed condition.  
Essentially, the appellant has taken issue with the 
assistance that was given by the RO to the appellant in 
pursuit of his claim for an increased rating for his service-
connected left ankle and foot disorder.  However, an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of clear and unmistakable error, 
because it essentially is based upon evidence that was not of 
record at the time of the earlier rating decision.  See 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The appellant's CUE 
challenge on that basis must also fail.   

In sum, the Board has carefully examined the evidence of 
record in light of the appellant's contentions regarding the 
rating decisions at issue.  Having done so, the Board finds 
his contentions are without merit.  The record in 1984 and 
1985 included the appellant's service and post-service 
medical records, and the statement submitted by him in 
pursuit of his claim.  The evidence does not tend to show 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that the statutory provisions 
extant at the time were incorrectly applied.  Based on the 
record and the law that existed at the time, there has been 
no demonstration of "undebatable" error in the rating 
decisions made in March 1984 and February 1985.  Crippen v. 
Brown, 9 Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 
207 (1994); Olson v. Brown, 5 Vet. App. 430 (1993); Porter v. 
Brown, 5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).


ORDER

The March 1984 and February 1985 RO rating decisions that 
failed to grant SMC for left foot drop, effective from April 
1, 1979, were not clearly and unmistakably erroneous; the 
appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

